ORDER

PER CURIAM.
AND NOW, this 3rd day of July 2002, the Petition for Allowance of Appeal is GRANTED, limited to the issue of whether the trial court denied petitioner his constitutional rights of confrontation and due process and to present a defense by improperly precluding cross-examination of a police officer about an IAD investigation that allegedly determined that the officer lied about the facts of another case and *231about a District Attorney’s Office investigation into possible perjury charges against the officer.